UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2299


KAPTORIA L. SANDERS,

                    Plaintiff - Appellant,

             v.

DEB HAALAND, in her official capacity as Secretary of the Department of the
Interior,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:19-cv-00712-CMH-JFA)


Submitted: November 12, 2021                                Decided: December 20, 2021


Before FLOYD, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monique Antonia Miles, OLD TOWNE ASSOCIATES, P.C., Alexandria, Virginia, for
Appellant. Raj Parekh, Acting United States Attorney, Kimere J. Kimball, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kaptoria Sanders appeals the district court’s order granting summary judgment to

the Department of the Interior on her claims raised under Title VII of the Civil Rights Act

of 1964, 41 U.S.C. §§ 2000e to 2000e-17. Upon our review of the record, we find that,

even if the district court had determined that Appellee was Sanders’ joint employer, the

district court correctly concluded that Sanders failed to establish a prima facie case of

discrimination or hostile work environment. Accordingly, we affirm. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2